                                                                                 P"n

                                                                       '-'/-iV/wlIiAfi DIV.
                   IN THE UNITED STATES DISTRICT COURT
                         THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION
                                                                   CLEriK^rz>v—y
    ALJANON ALVIN,                                                     soTmrw^A, ""
          Plaintiff,

    V.                                               CASE NO. CV417-206


    CORPORAL RANDY VEAL,

          Defendant.




                                         ORDER


         Before    the    Court     is   the   Magistrate    Judge's   Report       and

Recommendation (Doc. 63), to which no objections have been filed.

After     a careful de         novo review     of the   record, the report and

recommendation is ADOPTED as the Court's opinion in this case. As

a    result.      Defendant Corporal Randy          Veal's    Motion   for    Summary

Judgment       (Doc.     53)   is    GRANTED   IN   PART    and   DENIED   IN    PART.

Accordingly, Plaintiff's Fourth Amendment excessive force claim

against Defendant Veal in his individual capacity remains pending.

         SO ORDERED      this 3^^day of March 2020.



                                          WILLIAM T. MOORE,/JR.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
